COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Phillip Manderscheid v. LAZ Parking Texas LLC and Boot Man, Inc.
                          d/b/a Premier Parking Enforcement

Appellate case number:    01-13-00362-CV

Trial court case number: 1019656

Trial court:              County Civil Court at Law No. 4 of Harris County

        On September 9, 2013, the appellant filed a motion seeking corrections to the court
reporter’s transcripts, or, alternatively, to abate the appeal and remand for hearings on purported
inaccuracies.

        The Motion to Abate is GRANTED. Pursuant to TEX. R. APP. P. 34.6(e)(3), the trial
court is ORDERED to hold a hearing, in accordance with TEX. R. APP. P. 34.6(e)(2) to settle the
dispute after providing notice of same to all parties. The court coordinator of the trial court
shall set a hearing date and notify the parties and the Clerk of this Court of such date.

        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court within 30 days of the date of this order. Additionally, the
trial court’s findings and recommendations and any orders issued pursuant to this hearing shall
be included in a supplemental clerk’s record and filed in this Court no later than 30 days from
the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: September 19, 2013